-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	This application is a 371 of PCT/FR2018/053213 filed on 12/12/2018, and claims foreign priority in the French Republic application FR1762585 filed on 12/20/2017.
Claim Status
	Claims 1-20 are pending. 
            Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, 11, 12, 13, 14, and 15, drawn to a composition comprising (a)-(d).
Group II, claims 9 and 16, drawn to processes for preparing the composition of claim 1.
Group III, claim 10, drawn to process for preparing a cosmetic, dermocosmetic, dermopharmaceutical, or pharmaceutical composition comprising simultaneously or sequentially adding the composition of claim 1, the necessary amounts of diol of formula Iva or Vb, in aqueous medium hydroxide solution in water, until the preparation as defined by the claim is formed. 
Group IV, claim 17, drawn to a process for preparing the composition of claim 2.
Group V, claim 18, drawn to a process for preparing the composition of claim 3.
Group VI, claim 19, drawn to a process for preparing the composition of claim 4.
Group VII, claim 20, drawn to a process for preparing the composition of claim 5. 
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or a group of inventions so linked as to form a single general inventive concept ("requirement of unity if invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical feature. The expression "special technical feature" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT rule 13.2, unity of invention exists only when a shared same or corresponding special technical feature is a contribution over the prior art. The common technical feature between the invention of Group III and inventions of Groups I, II, and IV-VII is a composition comprising the compound of formula (I), the compound of formula (Iva), and water. The common technical feature is known in the art. Osborne et al. (US 2008/0075798 A1 Published March 27, 2008) teaches a composition in Example 30 comprising water, 1,2-hexanediol, and capryloyl glycine (paragraph 0198).
The common technical feature among Groups I, II, and IV-VII is a composition comprising 50-95 wt. % of the compound of formula (I), greater than 0% and up to and including 15% by weight of the compound of formula (Iva), and greater than 0% and less than 50% by weight of water, and wherein the pH of the composition is less than or equal to 3. The common technical feature is known in the art. Brawn (EP 0 415 598 A1 Published August 15, 1990) teaches a composition for topical application to mammalian skin comprising a hair growth promoter selected from N-acetylated amino acids, in which the acyl group contains from 2 to 20 carbon atoms (Abstract). The hair growth promoter is present in an amount from 0.001 to 99% by weight (page 3 lines 20-25). The acyl group is selected from hexanoyl and octanoyl, among others. N-acetylated amino acids include glycine and proline (page 3 lines 36-52). Preferred N-acetylated amino acids include N-hexanoyl glycine, N-octanoyl glycine, and N-octanoyl hydroxyproline, among others (page 4 lines 1-27). The pH of the composition is from 2 to less than 7 (page 5 lines 40-44). The composition contains water as a vehicle (page 6 lines 1-3) in a concentration from 1 to 99.99% by weight of the composition (page 6 lines 27-31). The composition further contains an activity enhancer selected from penetration enhancers (page 6 lines 41-49). Penetration enhancers are selected from hexan-2,5-diol, pentan-2,5-diol, butan-1,4-diol (page 9 lines 7, 10, 18). The amount of activity enhancer most preferably ranges from 0.5 to 10% by weight of the composition (page 11 lines 5-7). The common technical feature is obvious over the composition taught by Brawn because Brawn teaches a composition comprising all of the elements of the common technical feature in concentration ranges that overlap with Brawn’s concentration ranges.
The groups lack unity of invention because the common technical feature among the groups is not a contribution over the prior art of record.    
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/
Examiner, Art Unit 1617